NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 15-2629
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                                   TYREEK STYLES,
                                     a/k/a "Reek"

                                       Tyreek Styles,
                                           Appellant
                                      ____________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                            (E.D. Pa. No. 2-13-cr-00030-001)
                      District Judge: Honorable Petrese B. Tucker
                                      ____________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    June 21, 2016

           Before: FISHER, GREENAWAY, JR. and ROTH Circuit Judges.

                                 (Filed: August 12, 2016)
                                      ____________

                                        OPINION*
                                      ____________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
FISHER, Circuit Judge.

       Tyreek Styles was convicted of conspiracy to commit Hobbs Act robbery, Hobbs

Act robbery, and using a firearm during a crime of violence. He was sentenced to 240

months’ imprisonment. He now appeals the district court’s denial of his motions under

Federal Rules of Criminal Procedure 29 and 33, along with the district court’s application

of two sentencing enhancements: a four-level enhancement for abduction and a two-level

enhancement for obstruction of justice. We will affirm Styles’s conviction but vacate the

sentence and remand for resentencing based on the district court’s two-level enhancement

for obstruction of justice.

                                              I.

       We write principally for the parties, who are familiar with the factual context and

legal history of this case. Therefore, we will set forth only those facts that are necessary

to our analysis.

       Tyreek Styles was one of five men who committed armed robbery of an Upper

Darby residence. It was after midnight on December 3, 2011, when Styles and his three

confederates, all wearing gloves and masks, approached the house of Tam Dang and

Dung Tran and their children. The robbers were armed with a pistol and a stun gun. They

parked out front in a gold-colored Chevy Malibu that belonged to Styles. Shortly after

that, Tam Dang and his son returned from the family’s deli. After Dang’s son went inside

the house, the robbers attacked Dang and beat him unconscious. Styles and his fellow

                                              2
assailants then entered the house. They pushed Dang’s son to the ground and told Tran, at

gunpoint, to get to the floor. The men moved the victims to the living room and held

them down. Two of the men went upstairs and into Dang’s daughter’s room, where she

awoke and began to scream. They hit her head against the wall, threatened her with the

gun, demanded her silence, and then took her to the living room to join her brother and

mother.

       The men asked where the money was. One of the men took Dang’s son upstairs at

gunpoint and made the boy get his coin collection from his bedroom. The robber

ransacked the boy’s room. Meanwhile, the other robbers took Tran and her daughter to

another bedroom and took money from Tran’s purse. The robbers searched the rest of the

house, where they collected money, a cell phone, and credit cards. Then the men fled the

house, leaving behind their stun gun. While the men ran away, Dang’s son yelled for

help, and one of the robbers turned around and fired a gun in his direction. The bullet

became lodged in the second-floor-bedroom ceiling of a neighbor’s house. The men left

the Chevy Malibu where it was parked and fled on foot.

       Sean Kenny, a local police officer, responded to the report of the shooting. On his

way to the site, he saw two men—Tyreek Styles and his brother Tyrone Styles—running

in the other direction and talking to each other. Tyreek continued to run, but Tyrone

jumped over a bridge and held on with one hand. When Officer Kenny grabbed Tyrone’s

hand, Tyrone let go of the railing and fell to the creek below. Tyrone ran away but left

                                             3
behind a Ruger revolver (with one spent round) and about $130 in cash. The bullet that

was recovered from Dang’s neighbor’s ceiling matched the Ruger. Near the scene, the

officers searched a trash can and found within it a black zip-up sweatshirt, a black knit

cap, a piece of black fabric, and white knit gloves.

       Officers at the scene that night saw the gold-colored Chevy Malibu and touched

the hood, which was still warm. They discovered that the car was registered to Tyreek

Styles, so they searched driver’s license databases for “Styles,” “Tyr,” and

“Philadelphia.” This produced three matches: Tyrone Styles, Tyreek Styles, and Tyrell

Styles. Officer Kenny looked at photographs of the three men and identified Tyrone

Styles as the man who jumped off the bridge. The day after the robbery, the officers

obtained a search warrant for Styles’s Malibu and when they searched it they found the

following: a résumé for Jeremiah Stokes with a phone number; a letter written to Stokes,

which explained how to rob a business owner; latex gloves; black fabric that matched the

fabric recovered from the trash can; a vehicle registration with Tyreek Styles’s name; and

a cellphone receipt with Styles’s number.

       The next day, Styles came to the Upper Darby Police Department to ask about his

Chevy Malibu. He told a detective that the car had overheated and so he had parked it

where the police later found it. He said he had run away when he heard shooting and,

when he had encountered Officer Kenny, had told him where the shots were coming

from. The officers asked Styles why he had been talking with the man who jumped off

                                             4
the bridge. Styles became nervous. The police then asked him for his phone and the code

to unlock it, and Styles gave them both. He also voluntarily provided a DNA sample. The

phone contained an entry for Jeremiah Stokes. The officers obtained Stokes’s cell phone

records, which revealed that Stokes was in the vicinity of the crime scene when the

robbery occurred and that he had called Styles about four minutes after police responded

to the emergency. Both the stun gun that the assailants left in the victims’ house and cloth

recovered from the trash can were tested for DNA and matched Tyreek Styles.

       Styles was charged with conspiracy to commit Hobbs Act robbery;1 two counts of

Hobbs Act robbery and aiding and abetting Hobbs Act Robbery; and two counts of using

and carrying a firearm during a crime of violence in violation of 18 U.S.C. § 924(c), and

aiding and abetting that offense.2 Styles proceeded to trial. Jeremiah Stokes and Tyrone

Styles testified that Tyreek Styles was a member of the conspiracy and described his

involvement in the robbery. Styles was convicted of conspiracy to commit Hobbs Act

robbery, one count of Hobbs Act robbery, and the related § 924(c) offense.3

       The district court sentenced Styles to 240 months’ imprisonment. Styles’s base

offense level was 20, and the district court applied two four-level enhancements: the first




1
    18 U.S.C. § 1951(a).
2
    One count of robbery and one count of using and carrying a firearm pertained to an
    earlier robbery. Because Styles was found not guilty with respect to that earlier robbery,
    we do not discuss it here.
3
    Styles’s convictions all pertain to the December 2011 robbery described above.
                                                5
because one of the victims sustained serious bodily injury,4 and the second for

abduction.5 The district court also applied a two-level enhancement for obstruction of

justice based on Styles’s statements to police when he came to the station to ask about his

impounded car.6 Styles’s total offense level was 30, and his criminal history category was

II. The Guidelines range for the robbery counts was 108 to 135 months, and a mandatory

consecutive term of 120 months was imposed for the § 924(c) count.

                                             II.7

       Styles appeals the district court’s denial of his Rule 29 and Rule 33 motions; the

application of the four-level enhancement for abduction; and the two-level enhancement

for obstruction of justice.

                                             A.

       We exercise de novo review of a district court’s decision on a Rule 29 motion for

acquittal “and independently apply the same standard the district court uses in deciding

the motion.”8 We review the evidence presented at trial in the light most favorable to the

government to determine whether any rational trier of fact could find each essential

element of the crime beyond a reasonable doubt.9



4
    U.S.S.G. § 2B3.1(b)(3)(B).
5
    U.S.S.G. § 2B3.1(b)(4)(A).
6
    U.S.S.G. § 3C1.1.
7
    The district court had jurisdiction pursuant to 18 U.S.C. § 3231. We have jurisdiction
    pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
8
    United States v. Caraballo–Rodriguez, 726 F.3d 418, 424 (3d Cir. 2013) (en banc).
9
    Jackson v. Virginia, 443 U.S. 307, 319 (1979) (citation omitted).
                                              6
       Styles contends that the evidence was insufficient to support the jury’s findings

that he violated § 924(c), that he was guilty of conspiracy to commit Hobbs Act robbery,

or that he committed Hobbs Act robbery.

       According to Styles, the jury should not have convicted him of the § 924(c)

offense because there was no evidence that he knew a firearm would be used during the

commission of the robbery. In order to convict a defendant of a § 924(c) offense, the

government must prove “that the defendant actively participated in the underlying drug

trafficking or violent crime with advance knowledge that a confederate would use or

carry a gun during the crime’s commission.”10 Styles argues that the government failed to

present such evidence. But this argument is belied by the record. There was testimony

that the coconspirators had discussed the use of the gun in advance; that in preparation

for the robbery they packed a gun along with their other supplies; and that, as they were

driving to the scene of the crime and discussing the details of the robbery, one of the

confederates took the gun and handed it to another. Considering this evidence in the light

most favorable to the government, a rational jury could find that Styles knew a gun would

be used during the robbery. Accordingly, there was sufficient evidence for the jury to

convict Styles of the § 924(c) offense.

       Styles’s convictions for conspiracy and Hobbs Act robbery were also supported by

the evidence. Two of Styles’s confederates—Jeremiah Stokes and Tyrone Styles—


10
     Rosemond v. United States, 134 S. Ct. 1240, 1243 (2014).
                                               7
testified against him, describing in detail his involvement in the planning and commission

of the robbery. Other evidence corroborated this testimony. For instance, the police found

Styles’s car parked across the street from the victims’ house minutes after the robbery.

The items in the car linked Styles to Stokes and to the robbery. The stun gun found at the

victims’ house contained Styles’s DNA. Cell phone records established that Stokes had

called Styles just minutes after the police responded to the scene. Finally, Officer Kenny

saw Styles running away from the scene with Tyrone Styles. Styles’s argument that he

was merely a knowing spectator fails—a rational jury could, based on the evidence

presented at trial, conclude that Styles was a member of the conspiracy and helped

commit the robbery. As such, Styles’s convictions for conspiracy and robbery were

supported by sufficient evidence.

       Styles argues in the alternative that the district court erred in denying his Rule 33

motion. We review a district court’s decision on a Rule 33 motion for a new trial for

abuse of discretion.11 A new trial is warranted if the jury’s verdict is contrary to the

weight of the evidence and if “there is a serious danger that a miscarriage of justice has

occurred—that is, that an innocent person has been convicted.”12 For the foregoing

reasons, the district court correctly denied relief under Rule 33. We will accordingly

affirm Styles’s convictions.


11
     See United States v. Jasin, 280 F.3d 355, 360 (3d Cir. 2002).
12
     United States v. Johnson, 302 F.3d 139, 150 (3d Cir. 2002) (quoting United States v.
     Santos, 20 F.3d 280, 285 (7th Cir. 1994)).
                                              8
                                               B.

       We review a district court’s interpretation of the Sentencing Guidelines de

novo and its factual findings for clear error.13 Styles claims that the district court erred in

applying a four-level enhancement for abduction. The Guidelines provide for a four-level

enhancement “[i]f any person was abducted to facilitate commission of the offense or to

facilitate escape.”14 For the abduction enhancement to apply, three predicates must be

met: (1) the victims must be forced to move from their original location with sufficient

force “to permit a reasonable person an inference that he or she is not at liberty to

refuse”; (2) “the victims must accompany the offender to that new location”; and (3) the

relocation of the victims must further the commission of the crime or the escape.15 We

held that these three predicates were met in Reynos, where the victims were forced to

move approximately thirty feet from the bathroom of a pizza shop to the cash register

area of the store.16 Thus, the abduction enhancement may be proper even where victims

were moved only within a single structure.

       Styles acknowledges that the victims in this case were moved from the first to the

second floor of the residence. He nevertheless suggests that the enhancement should not

have been applied for a number of reasons: he did not personally restrain the victims who

were moved; the movement of victims was not in furtherance of the robbery because the

13
     United States v. Grier, 475 F.3d 556, 570 (3d Cir. 2007).
14
     U.S.S.G. § 2B3.1(b)(4)(A).
15
     United States v. Reynos, 680 F.3d 283, 286–87 (3d Cir. 2012).
16
     Id. at 291.
                                               9
robbers had access to the entire house even without moving the victims; and this case

involved nothing more than would typically happen in a robbery. These arguments are

unavailing. The robbers used weapons and force to move the victims from one part of the

house to another; they accompanied the victims to the new location; and they did so

while demanding that the victims show them where the money was. Under our precedent,

this is sufficient for the application of the abduction enhancement, and the district court

did not abuse its discretion in applying it.

                                                 C.

        The Guidelines provide for a two-level sentencing enhancement if “the defendant

willfully obstructed or impeded, or attempted to obstruct or impede, the administration of

justice with respect to the investigation, prosecution, or sentencing” of the offense.17

Styles claims that the district court wrongly applied this enhancement. Although the

government proposed this sentencing enhancement, it now concedes that it should not

have done so and that the district court erred in applying it.

        The application notes provide guidance for determining whether the enhancement

should apply.18 The notes provide non-exhaustive lists of the types of conduct that would




17
     U.S.S.G. § 3C1.1.
18
     See United States v. Booth, 432 F.3d 542, 548 n.8 (3d Cir. 2005) (“We have stated that
     an application note to the Sentencing Guidelines is binding ‘unless it runs afoul of the
     Constitution or a federal statute, or is plainly erroneous or inconsistent with the section
     of the guidelines it purports to interpret.’” (quoting United States v. McQuilkin, 97 F.3d
     723, 731 (3d Cir. 1996))).
                                                 10
and would not be covered by § 3C1.1.19 Relevant to this case, Note 4(G) explains that the

following would be covered by the enhancement: “providing a materially false statement

to a law enforcement officer that significantly obstructed or impeded the official

investigation or prosecution of the instant offense.”20 On the other hand, Note 5(B)

explains that “making false statements, not under oath, to law enforcement officers”

would not be covered by the enhancement, unless Note 4(G) applies.21 In other words, a

false statement to law enforcement officers is not on its own enough to qualify as

obstruction—false statements must be material22 and must actually obstruct the

investigation or prosecution of the offense in a significant way.

        Here, the government concedes that Styles’s conduct does not rise to the level of

obstruction because none of Styles’s statements impeded the investigation in this case.23

By the time Styles spoke to police officers, they had already searched his car and found

evidence linking him to the robbery and to one of his confederates. Furthermore, Styles

turned over his cell phone to police, along with the code to unlock it, which allowed the

officers to access information that was important to the investigation. Finally, Styles

voluntarily provided a DNA sample to police.
19
     As a general matter, “[a] defendant’s denial of guilt (other than a denial of guilt under
     oath that constitutes perjury) . . . is not a basis for application of this provision.”
     U.S.S.G. § 3C1.1 cmt. n.2.
20
     U.S.S.G. § 3C1.1 cmt. n.4(G).
21
     U.S.S.G. § 3C1.1 cmt. n.5(B).
22
     A “material” statement is one that, “if believed, would tend to influence or affect the
     issue under determination.” U.S.S.G. § 3C1.1 cmt. n.6.
23
     We do question why the government requested the application of an enhancement that it
     now so unequivocally acknowledges was inappropriate.
                                                11
       We agree that the obstruction enhancement was not applicable in this case. Its

application by the district court was thus procedural error.24 Accordingly, we will remand

for resentencing.

                                             III.

       We will affirm Styles’s conviction, but, because the district court should not have

applied the two-level enhancement for obstruction of justice, we will vacate his sentence.




24
     United States v. Wright, 642 F.3d 148, 152 (3d Cir. 2011) (explaining that failing to
     make a correct computation of the Guidelines range is procedural error that generally
     requires resentencing).
                                              12